DETAILED ACTION
Applicant’s response, filed 07 May 2021 and 14 June 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species Group I: species of genes 
Claims 59 and 71 recite species of at least 5 genes that lack unity of invention. Applicant is required to select a single disclosed species from the groups set forth below:
A single combination of at least five genes from AHDC1, ALOX5AP, BTBD17, CXXC11, EEF1A2, FBLN2, FGF18, GRM6, HIST1H4J, HIST1H4K, INPP5A, JAG2, KCNQ1, KIAA0319L, LRRC45, MIR4734, MLLT6, MTMR6, MXRA7, NCDN, NDUFS6, NDUFS8, OGFOD2, PSTPIP1, RAP1GAP2, SERPINF2, STRA13, SYT8, TCIRG1, TNNI2, and USP24.
Claims 60-70 and 72-78 are generic to the above identified species. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each combination of genes recited above involves a unique group of genes for which a difference is detected, and thus lack unity of invention because the groups do not share the same or corresponding technical feature.

Species Group II: species of control pattern of DNA methylation 
Claims 60-61 and 72-73 recites species of control patterns of DNA methylation that lack unity of invention. Applicant is required to select a single disclosed species from the groups set forth below:
Species A: from fertile male subjects, as recited in claims 60 and 72; and
Species B: from male subjects with at least partially diminished infertility, as recited in claims 61 and 73.
Claims 59, 62-71, and 74-78 are generic to the above identified species. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each species of male subjects are either fertile or partially infertile, and thus lack unity of invention because the groups do not share the same or corresponding technical feature.
Species Group III: species for generating the methylation pattern 
Claims 59 and 71 recite species of control patterns of DNA methylation that lack unity of invention. Applicant is required to select a single disclosed species from the groups set forth below:
Species A: by microarray, as recited by claim 59. Claims 60-70 depend from claim 59.
Species B: by sequencing, as recited in claim 71. Claims 72-78 depend from claim 70.
No claims are generic to the above identified species. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: determining methylation patterns by microarray or by sequencing are different methods that produce different outputs, and thus lack unity of invention because the groups do not share the same or corresponding technical feature.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
A telephone call was made to Mike Langer on 08 June 2021 to request an oral election to the above restriction requirement during the interview on 08 June 2021; no election was made during the interview, however a response to the election requirement was received 14 June 2021.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant’s election without traverse of AHDC1, ALOX5AP, BTBD17, CXXC11, EEF1A2, FBLN2, FGF18, GRM6, HIST1H4J, HIST1H4K, INPP5A, JAG2, KCNQ1, KIAA0319L, LRRC45, MIR4734, MLLT6, MTMR6, MXRA7, NCDN, NDUFS6, NDUFS8, OGFOD2, PSTPIP1, RAP1GAP2, SERPINF2, STRA13, SYT8, TCIRG1, TNNI2, and USP24 from Species Group I, fertile male subjects from Species Group II, and a microarray from Specie Group III in the reply filed on 14 June 2021 is acknowledged.
Claims 61 and 71-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 June 2021

Status of Claims
Claims 1-58 are cancelled.
Claims 59-78 are newly added.
Claims 59-78 are pending.
Claims 61 and 71-78 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 59-60 and 62-70 are rejected.
Claims 59, 63-65, and 68 are objected to.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 July 2021 and 28 July 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
The objection to claims 3-5, 13, 24-26, and 58 in the Office action mailed 09 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 07 May 2021.
Claims 59, 63-65, and 68 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 59 recites “…(a)…; (b)…, wherein the generating comprises; (i)…, (ii)…, (iii)…, (iv)…, and (c)….”, which is grammatically incorrect and should include a colon, rather than a semicolon, following “the generating comprises”, should include an “and” before the penultimate step of the generating the methylation pattern (e.g. between steps (iii) and (iv), and should include a “; and “ between steps (iv) and (c). Therefore, the claim should recite “…(a)…; (b)…., wherein the generating comprises: (i)…, (ii)…, (iii)…, and (iv)…; and (c)….”.
Claim 59 recites “…(iv)…a pluralityof CpG sites…”, which is a typographical error and should recite “… a plurality of CpG sites”.
Claim 63 recites “…wherein the methylation pattern comprises a methylationstatus of at least…”, which is a typographical error and should recite “… a methylation status…”.
Claim 64 recites “…wherein the methylation pattern comprises a methylationstatus of at least…”, which is a typographical error and should recite “… a methylation status…”.
Claim 65 recites “…wherein the aberrant methylation independently comprises on an associated gene to an associated gene basis increased methylation…”. To increase clarity, commas should be placed on either side of the phrase “on an associated gene to an associated gene basis”, such that the claim recites “…wherein the aberrant methylation independently comprises, on an associated gene to an associated gene basis, increased methylation or decreased methylation…”.
Claim 68 recites “…with thesemen of the male subject… in vitro fertilization orartificial insemination”, which is a typographical error and should recite “…with the semen of the…in vitro fertilization or artificial insemination”.
Appropriate correction is required.

Claim Interpretation
Claim 60 recites “…wherein the control pattern of DNA methylation is obtained from a plurality of semen samples from fertile male subjects”. Independent claim 59, from which claim 60 depends, does not recite obtaining a control pattern of DNA methylation. Therefore, this limitation is interpreted to define the process by which the control pattern of DNA methylation was previously obtained, but a step of obtaining the control pattern of DNA methylation is not required within the metes and bounds of the claim. See MPEP 2113. I. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-7, 9, 13-15, 22-28, 30, 40, and 58 under 35 U.S.C. 112(b) in the Office action mailed 09 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 07 May 2021.
Applicant’s arguments received 07 May 2021 regarding 35 U.S.C. 112(b) at pg. 6, para. 1-2 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 63-65 and 69 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claims 63-64 is indefinite for recitation of “…wherein the methylation pattern comprises…”. However, claim 59, from which claims 63-64 depends, recites “the methylation pattern of the extracted DNA and a control pattern of DNA methylation”. Therefore, it’s unclear whether “the methylation pattern” in claims 63-64 is intended to refer to the methylation pattern of the extracted DNA, the control pattern of DNA methylation, or both the methylation pattern of the extracted DNA and the control pattern of DNA methylation”. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the methylation pattern” is interpreted to mean the methylation pattern of the extracted DNA.
Claim 65 is indefinite for recitation of “…wherein the aberrant methylation independently comprises, on an associated gene to an associated gene basis increased methylation or decreased methylation, compared to the control pattern of DNA methylation at a particular locus”. First, it’s unclear what embodiments of the aberrant methylation comprising increased methylation or decreased methylation is intended to be included within the metes and bounds of “independently” comprising increased methylation or decreased methylation. Furthermore, independent claim 59, from which claim 65 depends, recites “…detecting a difference between the methylation pattern of the extracted DNA and a control pattern of DNA methylation, wherein the difference comprises aberrant methylation associated with at least five genes of the following genes:…”. It’s unclear if claim 65 intends to require that the aberrant methylation comprises, for each of the genes associated with the aberrant methylation, increased or decreased methylation compared to the control pattern of DNA, or if claim 65 intends to require the aberrant methylation comprises increased or decreased methylation for an associated gene compared to the control pattern of DNA at a particular locus (e.g. a single gene). It’s further unclear whether the claim intends to require that the increased or decreased methylation, which is on a gene to gene basis, compared to the control pattern of DNA methylation at a particular locus, is intended to mean the methylation for a gene is compared to the control pattern of DNA at any particular locus (e.g. a different locus than the gene), or if the particular locus is intended to be the same locus as the gene. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the aberrant methylation to comprise an increased methylation or decreased methylation level separately for each associated gene, relative to the control pattern of DNA methylation at the same gene.
Claim 69 is indefinite for recitation of “…performing an assisted reproductive technology to the male subject”. However, an assisted reproductive technology refers to any fertility method that handles eggs or embryos with sperm. Accordingly, it’s unclear if performing an ART to the male subject is intended to only require extracting sperm from the male, or if the claim is intended to require that the sperm of the male is used in an assisted reproductive technology. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the male’s sperm is used for an assisted reproductive technology. To overcome the rejection, the claim could be amended to recite “…performing as assisted reproductive technology using the sperm of the male subject”.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 9 and 30 under 35 U.S.C. 112(d) in the Office action mailed 09 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 07 May 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 1-7, 9, 13-15, 22-28, 30, 40, and 58 under 35 U.S.C. 101 in the Office action mailed 09 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 07 May 2021.
Applicant’s remarks received 07 May 2021 regarding 35 U.S.C. 101 at pg. 6, para. 5-6 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 101 set forth below, nor do they set forth any arguments regarding 35 U.S.C. 101 with respect to the newly added claims.
Claim 68 is not rejected under 35 U.S.C. 101 because the claim integrates the recited judicial exception into a practical application of effecting a particular treatment for recitation of “…performing a fertility treatment with the semen of the male subject, wherein the fertility comprises in vitro fertilization or artificial insemination”, in response to the detection of a difference in the methylation pattern of the extracted DNA from the semen compared to a control methylation pattern.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 59-60, 62-67, and 69-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is newly recited and necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 59 being representative) is directed to a method of predicting fertility. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 59 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
(iv) with aid of a first computer program, generating Beta-values for a plurality of CpG sites, thereby generating the methylation pattern, and 
(c) with aid of a second computer program, detecting a difference between the methylation pattern of the extracted DNA and a control pattern of DNA methylation, wherein the difference comprises aberrant methylation associated with at least five genes of the following genes:….”.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. First, generating Beta-values for a plurality of CpG sites from a microarray involves dividing the probe intensity for methylated probes by the overall probe intensity of the methylated and unmethylated probes, for each CpG site, which can be practically performed in the mind aided with pen and paper. Furthermore, detecting a difference between the methylation pattern of the extracted DNA and a control pattern involves performing data comparisons between the Beta-values for the methylation pattern of the extracted DNA with those of a control to determine if the values are increased or decreased, which can be practically performed in the mind. Regarding performing the above mental process steps with the aid of a first and second computer program, the claims do not require that the steps are carried out by a computer running the program, and instead only requires that the computer program aids in these steps. These broadest reasonable interpretation of performing these steps with the aid of a computer program involves manually following the algorithm described in a computer program; however, the claims do not require executing the program on a computer. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
The above steps further recite a mathematical concept. As discussed above, generating Beta-values for a plurality of CpG sites from a microarray involves dividing the probe intensity for methylated probes by the overall probe intensity of the methylated and unmethylated probes, which requires performing mathematical calculations. Similarly, detecting a difference between the methylation pattern of the extracted DNA and a control pattern involves subtracting the Beta-values for the methylation pattern of the extracted DNA by those of the control pattern to detect the difference, which also requires performing mathematical calculations. Therefore, these limitations amount to a textual equivalent to performing mathematical calculations, and thus recite a mathematical concept. See MPEP 2106.04(a)(2) I. 
Dependent claims 65-67 further recite an abstract idea. Dependent claim 65 further recites the mental process and mathematical concept of determining the difference between the methylation pattern of the extracted and the control pattern to comprise, on an associated gene to an associated gene basis, increased methylation or decreased methylation compared to the control pattern of DNA for the same gene. Dependent claim 66 further recites the mental process of analysis of the first and second computer program to be the same computer program. Dependent claim 67 further recites the mental process of analysis of the first and second computer program to be different computer programs. Therefore, claims 59-60, 62-67 and 69-70 recite an abstract idea. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 60 and 65-67 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 59 include:
(i) converting unmethylated cytosines to uracils in at least a portion of the extracted DNA to form converted DNA; 
(ii) hybridizing the converted DNA to a microarray; and
(iii) scanning the microarray.
The additional element of claims 62-64 include:
wherein the methylation pattern of the extracted DNA is a genome-wide methylation pattern, wherein the genome-wide methylation pattern comprises the methylation at a plurality of loci across the genome (claim 62); 
wherein the methylation pattern comprises a methylation status of at least 50,000 cytosine-guanine dinucleotides (CpGs) from the extracted DNA (claim 63); and
wherein the methylation pattern comprises a methylation status of at least 50,000 cytosines from the extracted DNA (claim 64).
The additional element of claim 70 includes:
Converting unmethylated cytosines to uracils comprises a bisulfite treatment.
The additional elements of converting unmethylated cytosines to uracils using a bisulfite treatment, hybridizing the converted DNA to a microarray, and scanning the microarray only serve to collect the subject methylation data for use by the abstract idea. Similarly, the additional elements of claims 62-64 only serve to further limit the type of microarray uses, and thus the resulting methylation pattern, which does not integrate the recited judicial exception for the same reasons discussed above regarding the microarray. Therefore the additional elements amount to insignificantly extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
The additional element of claim 69 includes:
performing an assisted reproductive technology to the male subject.
The step of performing an assisted reproductive technology to the male subject does not sufficiently integrate the recited judicial exception into a practical application of effecting a particular treatment for the following reasons.  When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the particularity and generality of the treatment or prophylaxis is considered, and whether the limitations have more than a nominal or insignificant relationship to the exception is considered. In this case, the claim recites using any assisted reproductive technology (ART), which would include ART meant for infertile females, rather than males, to the male subject. Therefore, the limitation amounts to mere instructions to apply the exception and does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or mere instructions to apply an exception, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 59-60, 62-67, and 69-70 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2-7, 9, 23-28, and 30 do not recite any elements in addition to the recited judicial exception.
Claims 60 and 65-67 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 59 include:
(i) converting unmethylated cytosines to uracils in at least a portion of the extracted DNA to form converted DNA; 
(ii) hybridizing the converted DNA to a microarray; and
(iii) scanning the microarray.
The additional element of claims 62-64 include:
wherein the methylation pattern of the extracted DNA is a genome-wide methylation pattern, wherein the genome-wide methylation pattern comprises the methylation at a plurality of loci across the genome (claim 62); 
wherein the methylation pattern comprises a methylation status of at least 50,000 cytosine-guanine dinucleotides (CpGs) from the extracted DNA (claim 63); and
wherein the methylation pattern comprises a methylation status of at least 50,000 cytosines from the extracted DNA (claim 64).
The additional element of claim 70 includes:
Converting unmethylated cytosines to uracils comprises a bisulfite treatment.
The additional elements of converting unmethylated cytosines to uracils in DNA using a bisulfite treatment, hybridizing the converted DNA to a microarray, and the scanning the microarray, wherein the microarray is genome wide and measures at least 50,000 cytosine-guanine dinucleotides, are well-understood, routine, and conventional. This position is supported by Beck et al. (The methylome: approaches for global DNA methylation profiling, 2008, Trends in Genetics, 24(5), pg. 231-237; previously cited), Morris et al (Analysis Pipelines and packages for Infinium HumanMethylome450 BeadChip (450k) data, 2015, Methods, 72, pg. 3-8; Pub. Date: 16 Sept. 2014; newly cited), and Rajender et al. (Epigenetics, spermatogenesis, and male infertility, 2011, Mutation Research, 727, pg. 62-71; previously cited). Beck et al. reviews approaches for global DNA methylation profiling (Abstract), which includes array-based methylation profiling including converting cytosines to uracils using bisulfite treatment, hybridizing the product to a microarray, and providing the readout of the original methylation state of the CpG sites (i.e. the microarray is scanned) (pg. 232, col. 2, para. 2). Morris et al. reviews the analysis of Infinium HumanMethyaltion450 Beadchip (450k) data, and discloses that the Illumina HumanMethylome450 Beadchip is a popular platform for interrogating DNA methylation, and contains 485,512 probes (i.e. at least 50,000 CpG or cytosines) (pg. 3, col. 1, para. 1). Furthermore, Rajender et al., which reviews the role of epigenetics in spermatogenesis and male fertility (Abstract) as discussed above, discloses that genome-wide methylation patterns specific to the testes and spermatogenesis are distinct from other tissues (pg. 65, col. 1, para. 3 to col. 2, para. 2), which shows that determining the genome-wide methylation profiles of male sperm is well-understood, routine, and conventional. Therefore the above additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional element of claim 69 includes:
performing an assisted reproductive technology to the male subject.
Administering an assisted reproductive technology to the male subject is well-understood, routine, and conventional. This position is supported by Rajender et al. and Ombelet et al. (Semen quality and prediction of IUI success in male subfertility: a systematic review, 2014, Reproductive BioMedicine Online, 28, pg. 300-309; previously cited). Rajender et al. further shows assisted reproductive procedures, including intracytoplasmic sperm injection and round spermatid injection (Abstract; pg. 69, col. 1, para. 2). Ombelet et al. reviews the use of assisted reproduction methods and sperm quality (Abstract; pg. 301, col. 1, para. 1 to pg. 301, col. 1, para. 2), which includes that artificial insemination (i.e. ART) is a widely used treatment option for couples with infertility and IVF is recommended after 2 years of trying to conceive (pg. 301, col. 2, para. 1-2). Therefore, the additional element of administering an assisted reproductive technology to the male subject, when considered alone and in combination with the other additional elements, is not sufficient to amount so significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59-60, 62-65, 67, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015; newly cited), as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 59, Urdinguio et al. shows a method for analyzing DNA methylation patterns in men with infertility (Abstract) comprising the following steps:
Urdinguio et al. shows extracting DNA from semen samples from an infertile male subject (pg. 1016, col. 1, para. 6).
Urdinguio et al. shows generating a methylation pattern of the extracted DNA comprising the following steps (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows performing bisulfite conversion (pg. 1016, col. 2, para. 1)., which coverts unmethylated cytosines to uracils on the DNA (as evidenced by Applicant's specification at para. [0046]).  
Urdinguio et al. shows hybridizing the processed DNA to the microarray (e.g. Human Methylation450 BeadChip) (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows obtaining IDAT files from the microarray to process the signals from the microarray (pg. 1016, col. 1, para. 2). While, Urdinguio et al. does not explicitly show scanning the microarray, this limitation is inherent in Urdinguio as evidenced by Smith et al.
Smith et al. discloses that the IDAT file format is used to store BeadArray data, used by Urdinguio (e.g. Illumina Human Methylation450 BeadChip), from the genome-wide profiling platforms from Illumina, and is generated by scanning the microarray (Abstract; Figure 1). Thus, given, Urdinguio et al. shows using the Illumina Human Methylation450 BeadChip and generating IDAT files (pg. 1016, col. 2, para. 1-2), the step of scanning the microarray is inherent in Urdinguio et al. 
Urdinguio et al. shows using an R software package (i.e. a first computer program) to process the scanned microarray data  and computing beta-values for a plurality of CpG sites (pg. 1016, col. 2, para. 2-4).
Urdinguio et al. shows using a second R software package (i.e. a second computer program) to detect differentially methylated CpG sites between the sperm samples of the infertile men (i.e. the extracted DNA) to sperm samples of fertile men (i.e. a control pattern of methylation)  (pg. 1016, col. 2, para. 4), wherein the difference comprises hypomethylation or hypermethylation (pg. 1016, col. 2, para. 4) (i.e. aberrant methylation) and is associated with INPP5A, JAG2, KCNQ1, PSTPIP1, RAG1GAP2, and USP24 (i.e. at least five genes from the recited group) (Supp. Table 3).
Regarding claim 60, Urdinguio et al. shows the control pattern of DNA methylation was obtained from sperm samples of fertile men (pg. 1016, col. 2, para. 4).
Regarding claim 62, Urdinguio et al. shows the methylation pattern is a genome-wide methylation pattern (pg. 1016, col. 1, para. 1, e.g. Genome-wide DNA methylation analysis; Figure 2, e.g. genome-wide DNA methylation changes)
Regarding claims 63-64, Urdinguio et al. shows the methylation pattern comprises a methylation status of 485,577 CpG sites across the genome (i.e. at least 50,000 CpGs and cytosines) (pg. 1019, col. 2, para. 8).
Regarding claim 65, Urdinguio et al shows the differentially methylated CpG sites are independent for each gene (Supp. Table 3, e.g. see hyper/hypomethylation status for each gene), and a relative to the control pattern of DNA methylation (pg. 1016, col. 2, para. 4).
Regarding claim 67, Urdinguio et al. shows the first and second computer programs are the minfi R package and the limma R package (i.e. different computer programs) (pg. 1016, col. 2, para. 2 and 4).
Regarding claim 70, Urdinguio et al. shows performing bisulfite conversion (pg. 1016, col. 2, para. 1).

Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 9, 22-28, and 30 under 35 U.S.C. 103 as being unpatentable over Laird et al. (US 2009/0246771 A1; Pub. Date: 1 Oct. 2009; cited in IDS, filed 06 Feb. 2018) has been withdrawn in view of the cancellation of these claims received 07 May 2021.
The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Laird et al., as applied to claim 1 above, and further in view of Louie et al. (A Genome-wide DNA Methylation Study in Azoospermic testes, 2014, ASRM Abstracts, 102(3), Supplement, pg. e354) has been withdrawn in view of the cancellation of these claims received 07 May 2021.
The rejection of claims 40 and 58 under 35 U.S.C. 103 as being unpatentable over Laird et al. (US 2009/0246771 A1; Pub. Date: 1 Oct. 2009; cited in IDS) in view of Duran et al. (Intrauterine insemination: a systemic review on determinants of success, 2002, Human Reproduction Update, 8(4), pg. 373-384) has been withdrawn in view of the cancellation of these claims received 07 May 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015; newly cited), as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 66, Urdinguio et al. shows a method for analyzing DNA methylation patterns in men with infertility (Abstract) comprising the following steps:
Urdinguio et al. shows extracting DNA from semen samples from an infertile male subject (pg. 1016, col. 1, para. 6).
Urdinguio et al. shows generating a methylation pattern of the extracted DNA comprising the following steps (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows performing bisulfite conversion (pg. 1016, col. 2, para. 1)., which coverts unmethylated cytosines to uracils on the DNA (as evidenced by Applicant's specification at para. [0046]).  
Urdinguio et al. shows hybridizing the processed DNA to the microarray (e.g. Human Methylation450 BeadChip) (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows obtaining IDAT files from the microarray to process the signals from the microarray (pg. 1016, col. 1, para. 2). While, Urdinguio et al. does not explicitly show scanning the microarray, this limitation is inherent in Urdinguio as evidenced by Smith et al.
Smith et al. discloses that the IDAT file format is used to store BeadArray data , used by Urdinguio (e.g. Illumina Human Methylation450 BeadChip), from the genome-wide profiling platforms from Illumina, and is generated by scanning the microarray (Abstract; Figure 1). Thus, given, Urdinguio et al. shows using the Illumina Human Methylation450 BeadChip and generating IDAT files (pg. 1016, col. 2, para. 1-2), the step of scanning the microarray is inherent in Urdinguio et al. 
Urdinguio et al. shows using an R software package (i.e. a first computer program) to process the scanned microarray data  and computing beta-values for a plurality of CpG sites (pg. 1016, col. 2, para. 2-4).
Urdinguio et al. shows using a second R software package (i.e. a second computer program) to detect differentially methylated CpG sites between the sperm samples of the infertile men (i.e. the extracted DNA) to sperm samples of fertile men (i.e. a control pattern of methylation)  (pg. 1016, col. 2, para. 4), wherein the difference comprises hypomethylation or hypermethylation (pg. 1016, col. 2, para. 4) (i.e. aberrant methylation) and is associated with INPP5A, JAG2, KCNQ1, PSTPIP1, RAG1GAP2, and USP24 (i.e. at least five genes from the recited group) (Supp. Table 3).
Regarding claim 66, Urdinguio et al. does not show the first and second computer programs are the same computer program. Instead, Urdinguio et al. shows the computer programs are different computer programs (pg. 1016, col. 2, para. 2 and 4). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Urdinguio et al., as evidenced by Smith et al., to have combined the first and second computer programs into a single computer program (i.e. the same computer program), The motivation would have been combining prior art elements (e.g. the first and second computer program) by appending the first program to the second program according to known methods (e.g. writing a computer program), predictably resulting in a single computer program that performs the same functions as the first and second computer programs did separately. Therefore, the invention is prima facie obvious.

Claims 68-69 is rejected under 35 U.S.C. 103 as being unpatentable over Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015; newly cited), in view of Duran et al. (Intrauterine insemination: a systemic review on determinants of success, 2002, Human Reproduction Update, 8(4), pg. 373-384; previously cited), as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 68-69, Urdinguio et al. shows a method for analyzing DNA methylation patterns in men with infertility (Abstract) comprising the following steps:
Urdinguio et al. shows extracting DNA from semen samples from an infertile male subject (pg. 1016, col. 1, para. 6).
Urdinguio et al. shows generating a methylation pattern of the extracted DNA comprising the following steps (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows performing bisulfite conversion (pg. 1016, col. 2, para. 1)., which coverts unmethylated cytosines to uracils on the DNA (as evidenced by Applicant's specification at para. [0046]).  
Urdinguio et al. shows hybridizing the processed DNA to the microarray (e.g. Human Methylation450 BeadChip) (pg. 1016, col. 2, para. 1).
Urdinguio et al. shows obtaining IDAT files from the microarray to process the signals from the microarray (pg. 1016, col. 1, para. 2). While, Urdinguio et al. does not explicitly show scanning the microarray, this limitation is inherent in Urdinguio as evidenced by Smith et al.
Smith et al. discloses that the IDAT file format is used to store BeadArray data , used by Urdinguio (e.g. Illumina Human Methylation450 BeadChip), from the genome-wide profiling platforms from Illumina, and is generated by scanning the microarray (Abstract; Figure 1). Thus, given, Urdinguio et al. shows using the Illumina Human Methylation450 BeadChip and generating IDAT files (pg. 1016, col. 2, para. 1-2), the step of scanning the microarray is inherent in Urdinguio et al. 
Urdinguio et al. shows using an R software package (i.e. a first computer program) to process the scanned microarray data  and computing beta-values for a plurality of CpG sites (pg. 1016, col. 2, para. 2-4).
Urdinguio et al. shows using a second R software package (i.e. a second computer program) to detect differentially methylated CpG sites between the sperm samples of the infertile men (i.e. the extracted DNA) to sperm samples of fertile men (i.e. a control pattern of methylation)  (pg. 1016, col. 2, para. 4), wherein the difference comprises hypomethylation or hypermethylation (pg. 1016, col. 2, para. 4) (i.e. aberrant methylation) and is associated with INPP5A, JAG2, KCNQ1, PSTPIP1, RAG1GAP2, and USP24 (i.e. at least five genes from the recited group) (Supp. Table 3).

Regarding claim 68, Urdinguio et al. does not show performing a fertility treatment with the semen of the male subject, wherein the fertility treatment comprises in vitro fertilization or artificial insemination.
Regarding claim 69, Urdinguio et al. does not show performing an assisted reproductive technology to the male subject.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Duran et al.
Duran et al. overviews determinants of the success of intrauterine insemination (i.e. artificial insemination), and shows artificial insemination and IVF (i.e. assisted reproductive technology) are used to treat infertile couples (pg. 373, col. 1, para. 1 to col. 2, para. 1), and that the presence of severe male infertility is an indication to proceed to assisted reproductive technologies, such as IVF, rather than using artificial insemination (pg. 373, col. 2, para. 1; pg. 377, col. 1, para. 3), while good sperm motility and concentration is associated with a good outcome for artificial insemination (pg. 373, col. 1, para. 3 to col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Urdinguio et al. to have further performed an in-vitro fertilization procedure (i.e. an assisted reproductive technology) in the presence of severe male infertility, as shown by Duran et al. (pg. 373, col. 2, para. 1; pg. 377, col. 1, para. 3). The motivation would have been to increase the chance of a successful fertilization by avoiding performing artificial insemination using severely infertile and immobile sperm, as shown by Duran et al. (pg. 377, col. 1, para. 3 to col. 2, para. 3). This modification would have had a reasonable expectation of success because Urdinguio et al. shows analyzing the methylation pattern of infertile male subjects (pg. 1016, col. 1, para. 2-4). Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 07 May 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that claim 59 is nonobvious over the cited references for at least the reasons that the references do not teach or suggest all of the claimed features (Applicant’s remarks at pg. 7, para. 1).
This argument is not persuasive because they do not take into account the newly cited references, Urdinguio et al. and Smith et al., as discussed above. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
No claims are allowed.
Regarding claim 59, the prior at does not show that the difference between the methylation pattern of the extracted DNA and a control pattern of DNA methylation comprises aberrant methylation associated with all of AHDC1, ALOX5AP, BTBD17, CXXC11, EEF1A2, FBLN2, FGF18, GRM6, HIST1H4J, HIST1H4K, INPP5A, JAG2, KCNQ1, KIAA0319L, LRRC45, MIR4734, MLLT6, MTMR6, MXRA7, NCDN, NDUFS6, NDUFS8, OGFOD2, PSTPIP1, RAP1GAP2, SERPINF2, STRA13, SYT8, TCIRG1, TNNI2, and USP24, as elected in the response to the restriction/election requirement received 14 June 2021. Therefore, the search was extended to a non-elected species that fell within the scope of the recited group of genes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631